Citation Nr: 1206139	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for heart disease, including hypertension claimed as due to herbicide exposure.  

3.  Entitlement to service connection for a renal disorder, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for bilateral knee disabilities.  

5.  Entitlement to service connection for arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1957 to August 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and January 2010 decisions by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in October 2011.  

The issues of service connection for bilateral knee disabilities and arthritis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The evidence showed that the Veteran's ship docket in Saigon for four days in October 1960, but does not show that he was exposed to Agent Orange in service.  

2.  The Veteran's diabetes mellitus, hypertension, heart disease and renal disability were not present in service or until many years thereafter, and there is no competent probative evidence of a causal connection between the claimed disabilities and military service or any incident therein, to include any exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active duty, may not be so presumed, nor may the claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The Veteran's heart disease and hypertension were not incurred in or aggravated by active duty, may not be so presumed, nor may any claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The Veteran's renal disorder was not incurred in or aggravated by active duty, may not be so presumed, nor may any claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2007, February and September 2009, and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records were obtained and associated with the claims file.  The Veteran also testified at a videoconference hearing before the undersigned in October 2011.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board concludes that an examination is not needed because there is no indication that the claimed disabilities may be related to an in-service event or a disease manifested in accordance with presumptive service connection regulations for which the Veteran qualifies.  Nor is there any competent probative evidence that any claimed disability may be related to service.  See also 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus or cardiovascular-renal disease, including hypertension is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed at section 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) (2011).  Diabetes mellitus type II and ischemic heart disease are among the diseases listed in 38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The recent Federal Circuit decision, Haas v. Peake, 525 F.3rd 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009), held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Discussion & Analysis

The Veteran contends that service connection should be established for diabetes mellitus, heart disease, hypertension and a renal disorder based on the presumption of exposure to herbicides in Vietnam during his military service.  The Veteran testified that his ship sailed on the inland waterways of Vietnam for about three weeks and docked in Saigon for four days in 1960, and that he went ashore at that time.  He testified that he found out that he had diabetes mellitus about 12 years ago, was diagnosed with hypertension several years later, and was diagnosed with renal disease around 2007.  

Concerning the Veteran's contentions, the service records confirm that he served aboard the USS Saint Paul and that his ship docked in Saigon for four days from October 22, to 29, 1960.  However, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are specifically limited to those individuals who were physically present in the boundaries of the Republic of Vietnam for the period beginning on January 9, 1962, and ending on May 7, 1975.  

In this case, the Veteran does not claim nor do the service records demonstrate that he physically visited or had duty in the Republic of Vietnam during the specified period.  Because the Veteran does not meet the criteria of having service in the Republic of Vietnam for purposes of 38 C.F.R. § 3.307(a)(6), his claim must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this regard, the Veteran does not claim to have had any problems or pertinent abnormalities referable to the disabilities at issue on appeal during service.  Likewise, the service treatment records are completely silent for any treatment, abnormalities or diagnosis referable to diabetes, heart disease, hypertension or a renal disorder.  At the hearing in October 2011, the Veteran testified that he was first diagnosed with diabetes about 10 to 12 years earlier (late 1990's), and was diagnosed with hypertension about five years ago (approximately 2006).  He said that his renal problems began about 2007, and believed that the latter two disabilities were related to his diabetes.  

The specific date of onset of the Veteran's diabetes and cardiovascular disease is not entirely clear.  A VA outpatient note dated in August 2006, showed a six year history of noninsulin dependent diabetes mellitus (NIDDM).  However, a VA outpatient note in December 2006, indicated that his diabetes and hypertension had been present for at least 10 years.  VA records showed that the Veteran's renal problems began in 2006.  In any event, the evidence does not show that the Veteran's diabetes, heart disease, hypertension or renal problems were present in service or within one year of discharge from service, nor has the Veteran provided any competent evidence that any of the claimed disabilities are related to service.  

While the Veteran believes that his diabetes, heart disease, hypertension, and renal disorder may be due to herbicide exposure in service, he has not presented any competent medical evidence to support his assertions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge, such as the question of medical causation or etiology presented in this case.  

As there is no credible/competent evidence of record suggesting a connection between any claimed in-service exposure to herbicides and the Veteran's diabetes, heart disease, hypertension, or renal disorder, and no evidence of any manifestations or symptoms attributable to any such disorder until some four decades or more after his release from active service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for diabetes mellitus is denied.  

Service connection for heart disease and hypertension is denied.  

Service connection for a renal disorder is denied.  


REMAND

Service connection for status post left knee replacement, arthritis of the right knee and arthritis of the cervical spine was denied by the RO in January 2010, (along with service connection for a heart condition).  In a letter received later in January 2010, the Veteran stated "I disagree on all issues."  Thereafter, in a February 2010 letter to the Veteran, the RO asked him in the first paragraph of that letter to clarify the decision with which he was disagreeing, yet in the second paragraph of the letter, he was advised his statement was accepted as his disagreement.  However, a statement of the case has not been promulgated for the knee and cervical spine issues.  

When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to a statement of the case (SOC) regarding the denied issue.  The RO's failure to issue an SOC for the Veteran's claims for a bilateral knee and a cervical spine disability is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Archbald v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbald, 9 Vet. App. at 130.  

Accordingly, the matter is REMANDED for the following action:  

The Veteran and his representative should be furnished a statement of the case for the issues of service connection for status post left knee replacement, arthritis of the right knee and arthritis of the cervical spine, and should be notified of the need to file a timely substantive appeal should the Veteran wish the Board to address these matters.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


